DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “defining inflow passageway” in line 2 which should read “defining an inflow passageway”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 recites “defining inflow passageway” in line 2 which should read “defining an inflow passageway”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking features in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the elongated shaft” in line 10. It is unclear if the elongated shaft is intended to refer back to the previously recited shaft or the previously recited elongated assembly. It appears the elongated assembly defines the internal flow 
Claim 29 recites “the elongated shaft” in line 10. It is unclear if the elongated shaft is intended to refer back to the previously recited shaft or the previously recited elongated assembly. It appears the elongated assembly defines the internal flow channel. Therefore, for the purposes of examination, the limitation has been interpreted to read “the elongated assembly”.
Claims 20-28 and 30-36 depend from rejected claims 19 or 29; therefore, are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 21, 24, 26-30, 33-34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thistle (US 9,782,193 B2).

Regarding claim 21, Thistle discloses a pump (pump) fluidly coupled to the fluid path (90) and the internal flow channel (23), the pump configured to draw fluid and tissue through the internal flow channel and the fluid path (columns 7-8, lines 59-67, 1-3).
Regarding claim 24, Thistle discloses a cable (electrical wire 79) electrically coupling the electric motor (72) with the power source (column 5, lines 4-8).
Regarding claim 26, Thistle discloses a control switch (control panel 76 which includes buttons) configured to activate the electric motor (72) to drive the cutting element (28; column 6, lines 57-67).
Regarding claim 27, Thistle discloses wherein the second portion (60) is detachably coupled to the first portion (80) via a plurality of locking features (it is noted that locking features are interpreted under 112(f) as a threaded engagement, snap-fit, frictional engagement, pins, fasteners, and equivalents thereof and Thistle discloses a snap-fit feature comprising engagement tooth 87 and catch portion 65) formed on at 
Regarding claim 28, Thistle discloses wherein the plurality of locking features are at least one selected from the group consisting: of threaded engagement; snap-fit (via 87 and 65; column 7, lines 50-58); frictional engagement; pins; fasteners; and combinations thereof.
Regarding claim 29, Thistle discloses a tissue resecting system (arthroscopic shaver 10; Fig. 1), comprising: a first portion (housing 80), including: a body (outer surface of housing 80) having a hub section (distal conical end 90d; Fig. 7B) and a mating section (proximal portion 90b) and defining a fluid path (fluid flow path 90) that extends through the hub section and the mating section (Fig. 7B); an elongated assembly (cutting assembly 20) extending distally from the body (Fig. 1), the elongated assembly including a shaft (outer shaft 22) and a cutting element (cutting member 28; Fig. 2) disposed within the shaft (22) and defining an internal flow channel (lumen 23 through 28 and inner shaft 21) extending longitudinally therethrough in fluid communication with the fluid path of the body (Figs. 1-3, 7B, 8B); and a first drive shaft (inner shaft 21; it is noted that applicant defines “drive shaft” as a device that transmits energy from a first point to a second point and may include a solid rod, a tube with hollow central axis, an elongated spring, and the like; [0032]; and the inner shaft is a hollow tube that imparts rotation from its proximal end to the distal cutter) coupled to the cutting element (28; Fig. 2) and disposed in fluid communication with both the internal flow channel of the elongated assembly and the fluid path of the body (as fluid flow path 90 is in fluid communication with the lumen 23 of the inner elongate shaft 21; column 6, 
Regarding claim 30, Thistle discloses a pump (pump) fluidly coupled to the fluid path (90) and the internal flow channel (23), the pump configured to draw fluid and tissue through the internal flow channel and the fluid path (columns 7-8, lines 59-67, 1-3).
Regarding claim 33, Thistle discloses wherein one of the at least one drive components (motor 72) is powered (power provided through electrical wire 79; Fig. 1; column 5, lines 4-8).

Regarding claim 36, Thistle discloses a control switch (control panel 76 which includes buttons) configured to activate the powered drive component (72) of the at least one drive components to drive the cutting element (28; column 6, lines 57-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 9,782,193 B2) in view of Henley (US 5,569,178).
Regarding claim 20, Thistle fails to disclose wherein the second portion further includes a heat sink thermally coupled to the electric motor.
However, Henley teaches a tissue resection system (power-assisted suction lipectomy device; Fig. 6) including a motor (motor 15) with a heat sink material overlying the motor for the purpose of dissipating intraoperative heat generated by the rotary movement of the motor housed within the handle (column 3, lines 27-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of Thistle to include a heat sink thermally coupled to the electric motor in order to dissipate intraoperative heat generated by the motor.

Claim(s) 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 9,782,193 B2) in view of Furlong et al. (US 2015/0018710 A1).
Regarding claims 22 and 31, Thistle fails to disclose an endoscope configured to be inserted into an organ, the endoscope including a working channel defining inflow passageway, wherein the elongated assembly of the first portion is configured to telescope through the working channel.
However, Furlong teaches a tissue resecting system including a resecting device (endoscopic instrument 150; Fig. 1C; [0210]) and an endoscope (endoscope 100; Figs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue resection system of Thistle to include an endoscope as claimed, wherein the elongated assembly of the first portion is configured to telescope therethrough as taught by Furlong in order to provide the user with additional viewing means for the treatment site, such as light and/or a camera.

Claim(s) 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 9,782,193 B2) in view of Conquergood et al. (US 2006/0206134 A1).
Regarding claims 25 and 35, Thistle fails to disclose wherein the second portion further includes a battery disposed within the internal volume that powers the electric motor/powered drive component.
However, Conquergood teaches a tissue resecting system (apparatus 100; Fig. 1A) with a handpiece (140) that includes a powered drive component/motor (motor 500) that can be powered by a plug or cable connecting directly into a power outlet ([0053]), similar to that of Thistle, or alternatively, the motor (500) may be powered with a battery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the cable assembly of Thistle the battery within the internal volume of the case as taught by Conquergood. The claim would have been obvious because the substitution of one known equivalent (cable assembly) for another (battery) would have yielded the predictable result of powering the motor of Thistle. Further, a battery would allow improved maneuverability for use of the device as it would not be required to be attached to an external power source.

Allowable Subject Matter
Claims 23 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Thistle (US 9,782,193 B2), Furlong et al. (US 2015/0018710 A1) or Weadock et al. (US 2007/0156161 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 23 and 32, which recites, inter alia “a filter fluidly coupled between the internal flow channel and the inflow passageway”.
Thistle teaches a tissue resecting system as discussed above but fails to disclose an endoscope defining an inflow passageway. Weadock teaches a filter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771